DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation of 16/047,828 (07/27/2018, PAT 10845342) which is a divisional of 14/942,402 (11/16/2015, PAT 10794872).
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 11/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
  While it is not necessary for the Applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. While the Examiner has reviewed the references of the parent application(s), the Examiner has not verified that all of the references listed in the parent application(s) appear on the present IDS.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 11/09/2022 is acknowledged.
Applicant further argued that newly added claims 21-24 are directed to elected Invention I. The Examiner is in agreement to examination thereof to the extent that claims 21-24 are presently considered examinable together with Invention I.
Applicant further argued that the amendment to claims 9-16 of Invention II made said claims part of Invention I. The Examiner respectfully reminds Applicant that the MPEP 714(II)(C) requires that (emphasis added):
For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

In view thereof, claim(s) 9-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Furthermore, the Examiner respectfully notes that the claimed feature(s) of both original claims 9-16 and amended claims 9-16 do not belong to the elected Invention, the Examiner emphasizing that while Applicant made some amendments, Applicant did not address the numerous other substantial differences and serious burden (see especially pages 2 and 3 in the restriction dated 09/09/2022) between the Inventions, the Examiner is thus unpersuaded to rejoin non-elected Invention II with elected Invention I in view of the current amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Obweger (US 20100147336 A1; hereafter “Obweger”) in view of Applicant cited Baek* (KR 20050116889 A; hereafter “Baek”; Examiner additionally notes that the inventor name is in some patent databases translated instead as “Paek”).
*machine translation previously provided by Applicant in parent application and still utilized for providing English citations 

Regarding independent claim 1,
 
 Obweger teaches a method comprising:
delivering, by a nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91), a fluid ([0092] central liquid dispenser; [0087] “After the cleaning process the gap G2 is cleared from liquid by directly displacing the liquid with gas g through the same dispenser 91”) to a substrate (fig. 10, semiconductor wafer W);
when a bottom surface (bottom surface of cleaning element 4) of a tool (fig. 10, cleaning element 4) is aligned with an acoustic transducer (not fully shown; fig. 10, sending & detecting transducers 81 & 82; hereafter transceiver 82) ([0081] “In an alternative mode the detecting transducers 82 are also used as signal emitting transducers”) at a first time with fluid on the substrate (fig. 10, semiconductor wafer W), measuring a first width (first d2 measurement of plural d2 measurements for parallelism) ([0026], [0033] parallelism measuring) of a first gap (fig. 10, distance d2, denoting first width measurement) between the substrate (fig. 10, semiconductor wafer W) and the bottom surface (bottom surface of cleaning element 4) of the tool (fig. 10, cleaning element 4), wherein the measuring is based on first reflected acoustic energy (first d2 measurement boundary reflected echo energy) received by the acoustic transducer (not fully shown; fig. 10,  transceiver 82) from the substrate (fig. 10, semiconductor wafer W) and the bottom surface (bottom surface of cleaning element 4) of the tool (fig. 10, cleaning element 4) ([0022] “For controlling the distance d2 the actual distance is measured”; [0080] “detecting transducer 82 detects echoes reflected from each boundary layer”) and the acoustic transducer (not fully shown; fig. 10,  transceiver 82) is physically separate from the tool (fig. 10, cleaning element 4);
when the bottom surface (bottom surface of cleaning element 4) of a tool (fig. 10, cleaning element 4) is aligned with the acoustic transducer (not fully shown; fig. 10,  transceiver 82) a second time with fluid on the substrate (fig. 10, semiconductor wafer W), measuring a second width (second d2 measurement of plural d2 measurements for parallelism) of a second gap (fig. 10, distance d2, denoting second width measurement) between the substrate (fig. 10, semiconductor wafer W) and the tool (fig. 10, cleaning element 4), wherein the measuring is based on second reflected acoustic energy (second d2 measurement boundary reflected echo energy) received by the acoustic transducer (not fully shown; fig. 10,  transceiver 82)  from the substrate (fig. 10, semiconductor wafer W) and the bottom surface (bottom surface of cleaning element 4) of the tool (fig. 10, cleaning element 4); and
determining whether to adjust an alignment between the substrate (fig. 10, semiconductor wafer W) and a tool (fig. 10, cleaning element 4) based on the first width (first d2 measurement of plural d2 measurements for parallelism) ([0026], [0033] parallelism measuring) of the first gap (fig. 10, distance d2) at the first time and the second width (second d2 measurement of plural d2 measurements for parallelism) of the second gap (fig. 10, distance d2) at the second time, wherein the alignment prevents physical contact between the tool (fig. 10, cleaning element 4) and the substrate (fig. 10, semiconductor wafer W).
Obweger does not teach wherein the bottom surface of the tool (being acoustically measured for the gap) is a tip of a nozzle, namely wherein the tip of the nozzle is aligned with the acoustic transducer and the measuring of the first and second widths of the first and second gaps between the substrate and the tip of the nozzle, wherein the measuring is based on first and second reflected acoustic energy received by the acoustic transducer from the substrate and the tip of the nozzle, and determining whether to adjust an alignment between the substrate and the tip of the nozzle based on the first width of the first gap at the first time and the second width of the second gap at the second time, wherein the alignment prevents physical contact between the nozzle and the substrate.
Baek teaches a method comprising:
 providing a nozzle (fig. 2, nozzle 120) with an acoustic transducer (fig. 2, 122) (not physically separate from the nozzle),
 delivering, by a nozzle (fig. 2, nozzle 120) having a tip (tip of nozzle 120), a fluid (sprayed fluid) to a substrate (fig. 2, wafer 110);
 when the acoustic transducer (fig. 2, 122) of the nozzle (fig. 2, nozzle 120) from which the fluid (sprayed fluid) is delivered to the substrate (fig. 2, wafer 110) is aligned with the substrate (fig. 2, wafer 110) at a first time during the delivering of the fluid (sprayed fluid) to the substrate (fig. 2, wafer 110), measuring a first width of a first gap between the substrate (fig. 2, wafer 110) and the tip of the nozzle (fig. 2, nozzle 120), wherein the measuring is based on first reflected acoustic energy received by the acoustic transducer (fig. 2, 122) from the substrate (fig. 2, wafer 110);
 when the acoustic transducer (fig. 2, 122) of the nozzle (fig. 2, nozzle 120) from which the fluid (sprayed fluid) is delivered to the substrate (fig. 2, wafer 110) is aligned with the substrate (fig. 2, wafer 110) at a second time during the delivering of the fluid (sprayed fluid) to the substrate (fig. 2, wafer 110), measuring a second width of a second gap between the substrate (fig. 2, wafer 110) and the tip of the nozzle (fig. 2, nozzle 120), wherein the measuring is based on second reflected acoustic energy received by the acoustic transducer (fig. 2, 122) from the substrate (fig. 2, wafer 110); and
 determining whether to adjust an alignment between the substrate (fig. 2, wafer 110) and the tip of the nozzle (fig. 2, nozzle 120) based on the first width of the first gap at the first time and the second width of the second gap at the second time, wherein the alignment prevents physical contact between the nozzle (fig. 2, nozzle 120) and the substrate (fig. 2, wafer 110) (translation: page 4, first paragraph, ultrasonic sensor including a transmitter and receiver for reflecting signals from wafer and “the gap between the wafer and the nozzle is normally maintained in real time”; page 2, first paragraph, “in the semiconductor manufacturing process, such a developing process is one of processes that are very sensitive to the gap between the wafer and the nozzle”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Baek’s acoustic measurement of nozzle/wafer gap with Obweger’s method, particularly by further utilizing Obweger’s plurality of transceivers which can measure gaps to solid elements (Abstract) with Obweger’s nozzle (a solid element) thereby providing a measurement between Obweger’s wafer and Obweger’s nozzle to prevent excessive or insufficient gaps therebetween (Baek, translation: page 2, first paragraph, “in the semiconductor manufacturing process, such a developing process is one of processes that are very sensitive to the gap between the wafer and the nozzle”) and therefore decreasing damage to the wafer and/or increasing cleaning efficiency.

Regarding claim 3, which depends on claim 1,
 
 Obweger as modified by Baek (see analysis of independent claim) suggests wherein the first time corresponds with a first rotation of the substrate (fig. 10, semiconductor wafer W), the second time corresponds with a second rotation of the substrate (fig. 10, semiconductor wafer W), and the first time and the second time correspond with the tip of the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91) delivering the fluid to the same location ([0092] rotating chuck; Examiner notes that in Obweger the transceivers of fig. 10 are stationary and liquid is dispensed on to the wafer while spinning/rotating; measuring the tip of nozzle as previously modified in independent claim in view of Baek, see analysis thereof).

Regarding claim 5, which depends on claim 1,
 
 Obweger as modified by Baek (see analysis of independent claim) wherein the substrate (fig. 10, semiconductor wafer W) is positioned between the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91) and the acoustic transducer (not fully shown; fig. 10,  transceiver 82), such that the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91; see analysis and previous modification in view of Baek) is positioned along and delivers the fluid to a first surface (top surface of semiconductor wafer W) of the substrate (fig. 10, semiconductor wafer W) and the acoustic transducer (not fully shown; fig. 10,  transceiver 82) is positioned along a second surface (bottom surface of semiconductor wafer W) of the substrate (fig. 10, semiconductor wafer W), wherein the second surface (bottom surface of semiconductor wafer W) of the substrate (fig. 10, semiconductor wafer W) is opposite the first surface (top surface of semiconductor wafer W) of the substrate (fig. 10, semiconductor wafer W).

Regarding claim 7, which depends on claim 1,
 
 Obweger teaches wherein the fluid is gas ([0087 “gas”) and the first gap (fig. 10, distance d2) and the second gap (fig. 10, distance d2) are filled with the gas at the first time and the second time, respectively.

Claim(s) 8, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Obweger in view of Applicant cited Baek and in further view of Applicant cited Liu et al (US 20140120459 A1; hereafter “Liu”).

Regarding claim 8, which depends on claim 1,
 
 Obweger teaches the substrate (fig. 10, semiconductor wafer W) and wherein the fluid is a cleaning solution for cleaning a surface of the substrate (fig. 10, semiconductor wafer W) ([0092] central liquid dispenser; [0087] “cleaning process”). 
Obweger does not teach wherein the substrate is a reflective mask.
Liu teaches wherein the substrate is a reflective mask ([0012], [0022] “wafer substrate”; [0037] “mask is reflective mask for EUV lithography technology”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s mask with Obweger’s wafer substrate thereby providing control over lithography for developing patterns and/or features.

Regarding independent claim 21,
 
 Obweger teaches a method comprising:
delivering, by a nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91), a cleaning fluid to a substrate (fig. 10, semiconductor wafer W), wherein a force of the cleaning fluid when delivered to the  substrate (fig. 10, semiconductor wafer W) affects an alignment between the  substrate (fig. 10, semiconductor wafer W) and a tip of the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91) (at once envisaged that a force of the flow of fluid on the substrate affects alignment);
when a bottom surface (bottom surface of cleaning element 4) of a tool (fig. 10, cleaning element 4) is aligned with a piezoelectric ultrasonic transducer (not fully shown; fig. 10,  transceiver 82) ([0048] “piezoelectric transducers”; [0081] “In an alternative mode the detecting transducers 82 are also used as signal emitting transducers”) at a first time with fluid on the substrate (fig. 10, semiconductor wafer W), measuring a first width (first d2 measurement of plural d2 measurements for parallelism) ([0026], [0033] parallelism measuring) of a first gap (fig. 10, distance d2) between the  substrate (fig. 10, semiconductor wafer W) and the tip of the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91), wherein the measuring is based on first reflected acoustic energy (first d2 measurement boundary reflected echo energy) received by the piezoelectric ultrasonic transducer (not fully shown; fig. 10,  transceiver 82) from the substrate (fig. 10, semiconductor wafer W) and the bottom surface (bottom surface of cleaning element 4) of the tool (fig. 10, cleaning element 4) ([0022] “For controlling the distance d2 the actual distance is measured”; [0080] “detecting transducer 82 detects echoes reflected from each boundary layer”) and the piezoelectric ultrasonic transducer (not fully shown; fig. 10,  transceiver 82) is physically separate from the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91);
when the bottom surface (bottom surface of cleaning element 4) of a tool (fig. 10, cleaning element 4) is aligned with the piezoelectric ultrasonic transducer (not fully shown; fig. 10,  transceiver 82)  at a second time with fluid on the substrate (fig. 10, semiconductor wafer W), measuring a second width (second d2 measurement of plural d2 measurements for parallelism) of a second gap (fig. 10, distance d2) between the  substrate (fig. 10, semiconductor wafer W) and the bottom surface (bottom surface of cleaning element 4) of the tool (fig. 10, cleaning element 4), wherein the measuring is based on second reflected acoustic energy (second d2 measurement boundary reflected echo energy) received by the piezoelectric ultrasonic transducer (not fully shown; fig. 10,  transceiver 82)  from the  substrate (fig. 10, semiconductor wafer W) and the tip of the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91); and
adjusting the alignment between the  substrate (fig. 10, semiconductor wafer W) and the tool (fig. 10, cleaning element 4) based on the first width (first d2 measurement of plural d2 measurements for parallelism) ([0026], [0033] parallelism measuring) of the first gap (fig. 10, distance d2) at the first time and the second width (second d2 measurement of plural d2 measurements for parallelism) of the second gap (fig. 10, distance d2) at the second time, wherein the alignment is adjusted to maintain physical separation of the tool (fig. 10, cleaning element 4) and the  substrate (fig. 10, semiconductor wafer W).
Obweger does not teach item 1): wherein the bottom surface of the tool (being acoustically measured for the gap) is a tip of a nozzle, namely wherein the tip of the nozzle is aligned with the acoustic transducer and the measuring of the first and second widths of the first and second gaps between the substrate and the tip of the nozzle, wherein the measuring is based on first and second reflected acoustic energy received by the acoustic transducer from the substrate and the tip of the nozzle, and determining whether to adjust an alignment between the substrate and the tip of the nozzle based on the first width of the first gap at the first time and the second width of the second gap at the second time, wherein the alignment prevents physical contact between the nozzle and the substrate. Obweger does not teach item 2): wherein the substrate is a mask substrate.
Regarding item 1), Baek teaches a method comprising:
 
 providing a nozzle (fig. 2, nozzle 120) with an acoustic transducer (fig. 2, 122) (not physically separate from the nozzle),
 
 delivering, by a nozzle (fig. 2, nozzle 120) having a tip (tip of nozzle 120), a fluid (sprayed fluid) to a substrate (fig. 2, wafer 110);
 
 when the acoustic transducer (fig. 2, 122) of the nozzle (fig. 2, nozzle 120) from which the fluid (sprayed fluid) is delivered to the substrate (fig. 2, wafer 110) is aligned with the substrate (fig. 2, wafer 110) at a first time during the delivering of the fluid (sprayed fluid) to the substrate (fig. 2, wafer 110), measuring a first width of a first gap between the substrate (fig. 2, wafer 110) and the tip of the nozzle (fig. 2, nozzle 120), wherein the measuring is based on first reflected acoustic energy received by the acoustic transducer (fig. 2, 122) from the substrate (fig. 2, wafer 110);
 when the acoustic transducer (fig. 2, 122) of the nozzle (fig. 2, nozzle 120) from which the fluid (sprayed fluid) is delivered to the substrate (fig. 2, wafer 110) is aligned with the substrate (fig. 2, wafer 110) at a second time during the delivering of the fluid (sprayed fluid) to the substrate (fig. 2, wafer 110), measuring a second width of a second gap between the substrate (fig. 2, wafer 110) and the tip of the nozzle (fig. 2, nozzle 120), wherein the measuring is based on second reflected acoustic energy received by the acoustic transducer (fig. 2, 122) from the substrate (fig. 2, wafer 110); and
 adjusting an alignment between the substrate (fig. 2, wafer 110) and the tip of the nozzle (fig. 2, nozzle 120) based on the first width of the first gap at the first time and the second width of the second gap at the second time, wherein the alignment prevents physical contact between the nozzle (fig. 2, nozzle 120) and the substrate (fig. 2, wafer 110) (translation: page 4, first paragraph, ultrasonic sensor including a transmitter and receiver for reflecting signals from wafer and “the gap between the wafer and the nozzle is normally maintained in real time”; page 2, first paragraph, “in the semiconductor manufacturing process, such a developing process is one of processes that are very sensitive to the gap between the wafer and the nozzle”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Baek’s acoustic measurement of nozzle/wafer gap with Obweger’s method, particularly by further utilizing Obweger’s plurality of transceivers which can measure gaps to solid elements (Abstract) with Obweger’s nozzle (a solid element) thereby providing a measurement between Obweger’s wafer and Obweger’s nozzle to prevent excessive or insufficient gaps therebetween and therefore decreasing damage to the wafer and/or increasing cleaning efficiency.
Regarding item 2), Liu teaches wherein the substrate is a reflective mask ([0012], [0022] “wafer substrate”; [0037] “mask is reflective mask for EUV lithography technology”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu’s mask with Obweger’s wafer substrate thereby providing control over lithography for developing patterns and/or features.

Regarding claim 23, which depends on claim 21,
 
 Obweger as modified (see analysis of independent claim) suggests wherein the first time corresponds with a first rotation of the mask (as previously modified by Liu to include mask) substrate (fig. 10, semiconductor wafer W), the second time corresponds with a second rotation of the mask substrate (fig. 10, semiconductor wafer W), and the first time and the second time correspond with the tip of the nozzle (central liquid dispenser; not shown in fig. 10, see fig. 8 dispense nozzle 90/91) delivering the cleaning fluid to the same location ([0092] rotating chuck; Examiner notes that in Obweger the transceivers of fig. 10 are stationary and liquid is dispensed on to the wafer while spinning/rotating; measuring the tip of nozzle as previously modified in independent claim in view of Baek, see analysis thereof).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Obweger in view of Applicant cited Baek, Applicant cited Liu, and in further view of newly cited Ohno* et al (TW 200834687 A; hereafter “Ohno”). 
*machine translation provided with the foreign document and utilized for providing English citations   

Regarding claim 24, which depends on claim 21,
 
 Obweger teaches a cleaning fluid ([0092] central liquid dispenser; [0087] “cleaning process” and ”liquid” and “gas”).
Obweger does not teach further comprising heating the cleaning fluid to control a viscosity and evaporation of the cleaning fluid.
Ohno teaches heating the cleaning fluid to control a viscosity and evaporation of the cleaning fluid (Title “Substrate Processing Apparatus And Substrate Processing Method”; Summary of the Invention “cleaning liquid containing” and “wafer”; page 4 of translation “gas heating means that heats the gas supplied from the gas supply”; page 8 “cleaning liquid evaporates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ohno’s heating of cleaning fluid with Obweger’s cleaning fluid dispenser means thereby providing temperatures control for better wafer cleaning.

Allowable Subject Matter
Claim(s) 2, 4, 6, and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding dependent claim 2,
 
 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity) “delivering, by a nozzle, a fluid to a substrate”, “when the tip of the nozzle…is aligned with the acoustic transducer at a second time during the delivering of the fluid to the substrate, measuring a second width of a second gap between the substrate and the tip of the nozzle, wherein the measuring is based on second reflected acoustic energy received by the acoustic transducer from the substrate and the tip of the nozzle", “determining whether to adjust an alignment between the substrate and the tip of the nozzle based on the first width of the first gap at the first time and the second width of the second gap at the second time”, and “wherein the first time corresponds with the tip of the nozzle delivering the fluid to a first location of the substrate and the second time corresponds with the tip of the nozzle delivering the fluid to a second location of the substrate” in further combination with the remaining limitation(s) of the claim. 
Regarding dependent claim 22,
 the rationale is similar to as put forth above for claim 2.
Regarding dependent claim 4,
 
 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity) “delivering, by a nozzle, a fluid to a substrate”, “when the tip of the nozzle…is aligned with the acoustic transducer at a second time during the delivering of the fluid to the substrate, measuring a second width of a second gap between the substrate and the tip of the nozzle, wherein the measuring is based on second reflected acoustic energy received by the acoustic transducer from the substrate and the tip of the nozzle", “determining whether to adjust an alignment between the substrate and the tip of the nozzle based on the first width of the first gap at the first time and the second width of the second gap at the second time”, and “moving the acoustic transducer to align the tip of the nozzle and the acoustic transducer” in further combination with the remaining limitation(s) of the claim. 
Regarding dependent claim 6,
 
 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity) “delivering, by a nozzle, a fluid to a substrate”, “when the tip of the nozzle…is aligned with the acoustic transducer at a second time during the delivering of the fluid to the substrate, measuring a second width of a second gap between the substrate and the tip of the nozzle, wherein the measuring is based on second reflected acoustic energy received by the acoustic transducer from the substrate and the tip of the nozzle", “determining whether to adjust an alignment between the substrate and the tip of the nozzle based on the first width of the first gap at the first time and the second width of the second gap at the second time”, and “wherein the damping backing material layer is disposed between the transducer layer and the acoustic impedance matching layer; and the rotating chuck is not disposed between the acoustic impedance matching layer of the acoustic transducer and the substrate” in further combination with the remaining limitation(s) of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2855